     Case 2:21-cv-00545-RGK-JC Document 17 Filed 06/11/21 Page 1 of 1 Page ID #:48



 1                                                                                      JS-6
 2
 3
 4
 5
 6
 7
                                   UNITED STATES DISTRICT COURT
 8
                                  CENTRAL DISTRICT OF CALIFORNIA
 9
10   Jardine Gougis,                             )        Case No. 2:21-cv-00545-RGK-JC
                                                 )
11                          Plaintiff(s),        )
                                                 )        ORDER DISMISSING ACTION FOR
12   vs.                                         )        LACK OF PROSECUTION
                                                 )
13   Joseph Haywood et al,                       )
                                                 )
14                          Defendant(s).        )
                                                 )
15
16          On May 9, 2021, the Court issued an Order directing plaintiff to file a motion for default
17   judgment on or before June 7, 2021 [16]. As of this date, plaintiff has failed to comply with the
18   Order. Therefore, the Court orders the matter dismissed for lack of prosecution and failure to
19   comply with a court order.
20          IT IS SO ORDERED.
21
     Dated: June 11, 2021
22                                                        R. GARY KLAUSNER
                                                          UNITED STATES DISTRICT JUDGE
23
24
25
26
27
28
